       Case 8:20-cv-01215 Document 1 Filed 05/27/20 Page 1 of 9 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                       TAMPA DIVISION

                                            CASE NO.

GLENDA WILLIAMS,

               Plaintiff,
                                                                    JURY TRIAL DEMANDED
       v.

VAPOR RISING, INC., a Florida corporation, and
JOSEPH JOHN SCHAFFER, an individual

            Defendants.
_______________________________________________/

                                COMPLAINT FOR DAMAGES

       Plaintiff, GLENDA WILLIAMS, (“WILLIAMS”), by and through her undersigned

attorney, files this, her Complaint for Damages against Defendants VAPOR RISING, INC., a

Florida corporation, and JOSEPH JOHN SCHAFFER (hereinafter, “SCHAFFER”) and states as

follows:

                                       INTRODUCTION

       1.   This is an action to recover unpaid overtime wage compensation under the Fair

Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”), and to address

the retaliatory discharge of Plaintiff in violation of the FLSA, 29 U.S.C. § 215.

       2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

28 U.S.C. §§1331 and 1367. At all times pertinent to this Complaint, the corporate Defendant,

VAPOR, was an enterprise engaged in interstate commerce. At all times pertinent to this

Complaint, the Defendants regularly owned and operated a business engaged in commerce or in
       Case 8:20-cv-01215 Document 1 Filed 05/27/20 Page 2 of 9 PageID 2



the production of goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C.

§203(r) and 203(s).

        3. Defendants operated a chain of stores dedicated to the sale of electronic cigarette

(“e-cigarette”) and “vape” accessories.      Plaintiff’s work as a customer sales representative

involved handling on a regular and recurrent basis “goods” or “materials,” as defined by the

FLSA, which were used commercially in Defendants’ business, and moved in interstate

commerce. Specifically, as part of her daily job duties, the Plaintiff, as well as at least two other

employees, handled vape pens, e-cigarettes, vape accessories, packing/mailing supplies,

telephones, office supplies, that were manufactured outside the State of Florida.

        4. During the relevant time period, Defendants employed two or more persons, besides

the Plaintiff, who were “engaged in commerce or in the production of goods for commerce,” or

“had employees handling, selling or otherwise working on goods or materials that have been

moved in or produced for commerce by any person,” as defined in 29 U.S.C. §203(s)(1)(A)(i).

This included vape pens, e-cigarettes, vape accessories, packing/mailing supplies, telephones,

office supplies, that were manufactured outside the State of Florida.

        5. In addition to the foregoing, the Plaintiff is entitled to the protections of the FLSA as

she was “individually covered” by that statute. During the Plaintiff’s employment, she was

required to use instrumentalities of interstate commerce on a regular and recurrent basis. The

Plaintiff used instrumentalities of interstate commerce (mail and telephone) on a regular and

recurrent basis to, inter alia, take and process orders from Defendants’ mail-order customers all

over the United States, and to ship packages to their homes/businesses outside the State of

Florida.




                                                 2
       Case 8:20-cv-01215 Document 1 Filed 05/27/20 Page 3 of 9 PageID 3



       6. Upon information and belief, during the relevant time period, the Defendants had an

annual gross volume of sales made or business done of not less than $500,000.00.

       7. The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Middle District of Florida.

       8. The Defendants are also subject to the jurisdiction of this Court because they

operate, conduct, engage in, and/or carry on business in the Middle District of Florida.

                                             VENUE

       9. The venue of this Court over this controversy is based upon the following:


              a.      The unlawful employment practices alleged below occurred and/or were

                      committed in the Middle District of Florida; and,

              b.      Defendants are and continue to be a corporation and an individual doing

                      business within this judicial district.

                                            PARTIES

       10. At all times material hereto, Plaintiff, WILLIAMS, was and continues to be a resident

of Tampa, Hillsborough County, Florida, and was an “employee” of the Defendants within the

meaning of the FLSA.

       11. At all times material hereto, corporate Defendant, VAPOR, was conducting business

in Hillsborough County, Florida —the location where Plaintiff performed services for the

Defendants. Plaintiff performed work, among other locations, at 12943 N. Florida Ave. Tampa,

FL 33612.

       12. At all times material, SCHAFFER was a resident of Hillsborough County, Florida,

residing at 5316 Avenal Drive, Lutz, FL 33558.




                                                 3
      Case 8:20-cv-01215 Document 1 Filed 05/27/20 Page 4 of 9 PageID 4



       13. At all times material hereto, Plaintiff, WILLIAMS, was an “employee” of the

Defendants within the meaning of the FLSA.

       14. At all times material hereto, Defendants were the employers of Plaintiff.

       15. At all times material hereto, Defendants were and continue to be “employer[s]”

within the meaning of the FLSA.

       16. At all times material hereto, Defendants knowingly, willfully and maliciously failed to

pay Plaintiff, WILLIAMS her lawfully earned wages in conformance with the FLSA.

       17. At all times material hereto, the corporate Defendant, VAPOR was and continues to

be an “enterprise engaged in commerce” within the meaning of the FLSA.

       18. At all times material hereto, the work performed by Plaintiff, WILLIAMS was

directly essential to the business performed by the Defendants.

       19. Plaintiff, WILLIAMS has fulfilled all conditions precedent to the institution of this

action and/or such conditions have been waived.

                                  STATMENT OF FACTS

       20. On or about September 5, 2017, Plaintiff, WILLIAMS began working at the

Defendants’ e-cigarette business as a customer sales representative. She was employed until

about March 28, 2020 at which point the Defendants terminated Plaintiff for engaging in FLSA

protected activity—namely, requesting accurate payroll records from the Defendants, and

objecting to the fact that the Defendants were manufacturing fraudulent payroll records.

       21. Specifically, the Plaintiff requested her payroll records so that she could provide th

obtain a personal loan. The Defendants were agitated about having to hand over wages records

regarding the Plaintiff’s employment, and when they finally did produce payroll/wage




                                               4
        Case 8:20-cv-01215 Document 1 Filed 05/27/20 Page 5 of 9 PageID 5



documents (which they were required to keep under the FLSA), they contained false

information.

        22. The Plaintiff told the Defendants that the records were false and objected to the

Defendants’ recordkeeping practices.

        23. The Defendants accused the Plaintiff of trying to injure their business by virtue of

Plaintiff requesting accurate wage records, and then promptly fired the Plaintiff.

        24. During the time Plaintiff was employed by the Defendants, she was paid a day rate of

$80 per day for an 8-hour day.      The Plaintiff frequently worked, on average, about 6 days per

week.

        25. During her employment, the Plaintiff worked, on average, about 56 hours per week.

        26. While employed, VAPOR failed to pay the Plaintiff overtime wages.

        27. Defendants knowingly operated their business with a policy of not paying wages in

conformance with the FLSA, to the Plaintiff.

        28. Throughout her employment with the Defendants, the Plaintiff complained that the

Defendants failed to comply with the FLSA insofar as paying the Plaintiff overtime wages in

compliance with federal law.

        29. Defendant, SCHAFFER, was a supervisor and/or owner who was involved in the day-

to-day operations of VAPOR and/or was directly responsible for the supervision of Plaintiff.

Therefore, he is personally liable for the FLSA violations, described herein.

        30. Defendant, SCHAFFER was directly involved in decisions affecting employee

compensation and/or hours worked by Plaintiff.




                                                 5
       Case 8:20-cv-01215 Document 1 Filed 05/27/20 Page 6 of 9 PageID 6



        31. The Defendants’ termination of Plaintiff was due to the Plaintiff having engaged in an

FLSA protected activity—namely, complaining about Defendants’ failure to keep accurate

wage/payroll records.

        32. Plaintiff has retained Bober & Bober, P.A. to represent her in this litigation and have

agreed to pay the firm a reasonable fee for its services.



                                   STATEMENT OF CLAIM:

                                             COUNT I

                  VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

        33. Plaintiff realleges Paragraphs 1 through 32 as if fully stated herein.

        34. During Plaintiff’s employment with Defendants, in addition to Plaintiff’s regular work

week, Plaintiff worked additional hours in excess of forty (40) per week for which she was not

compensated at the statutory rate of time and one-half.

        35. Plaintiff was entitled to be paid at the rate of time and one-half for her hours worked in

excess of the maximum hours provided for in the FLSA.

        36. Defendants failed to pay Plaintiff overtime compensation in the lawful amount for

hours worked by Plaintiff in excess of the maximum hours provided for in the FLSA. Plaintiff was

entitled to be paid at the rate of time and one-half for all her hours worked in excess of the

maximum hours provided for in the FLSA.

        37. Records, if any, concerning the number of hours worked by Plaintiff and the actual

compensation paid to Plaintiff may be in the possession and custody of the Defendants. Plaintiff

intends to obtain these records by appropriate discovery proceedings to be taken promptly in this




                                                  6
       Case 8:20-cv-01215 Document 1 Filed 05/27/20 Page 7 of 9 PageID 7



case and, if necessary she will then seek leave of Court to amend her Complaint for Damages to set

forth the precise amount due her.

        38. Defendants knew of and/or showed a disregard for the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff at the statutory rate of time and one-half for the

hours worked in excess of forty (40) hours per week when they knew or should have known such

was due.

        39. Defendants failed to properly disclose or apprise Plaintiff of her rights under the FLSA.

        40. As a direct and proximate result of Defendants’ willful disregard of the FLSA, Plaintiff

is entitled to liquidated damages pursuant to the FLSA.

        41. Due to the intentional and unlawful acts of Defendants, Plaintiff has suffered damages

in the amount not presently ascertainable of unpaid overtime wages, plus an equal amount as

liquidated damages.

        42. Plaintiff is entitled to an award of her reasonable attorney’s fees and costs pursuant to

29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor against

the Defendants:

       a.     Declaring that Defendants have violated the maximum hour provisions of 29

              U.S.C. § 207;

       b.     Awarding Plaintiff overtime compensation in the amount calculated;

       c.     Awarding Plaintiff liquidated damages in the amount calculated;

       d.     Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

              litigation pursuant to 29 U.S.C. § 216(b);

       e.     Awarding Plaintiff post-judgment interest; and




                                                 7
       Case 8:20-cv-01215 Document 1 Filed 05/27/20 Page 8 of 9 PageID 8



       f.      Ordering any other and further relief this Court deems to be just and proper.

                                             COUNT II

                    RETALIATION IN VIOLATION OF 29 U.S.C. § 215

        43. Plaintiff, WILLIAMS realleges Paragraphs 1 through 32 as if fully stated herein.

        44. The Plaintiff, WILLIAMS engaged in statutorily protected activity when she

complained to the Defendants about their failure to keep FLSA compliant records. The Plaintiff

objected ot the fact that the Defendants were willfully falsifying their payroll records.

        45. Pursuant to 29 U.S.C. § 215, Plaintiff, WILLIAMS was entitled to engage in and assert

activities and rights protected by the FLSA without retaliation.

        46. A causal link exists between the Defendants’ decision to terminate WILLIAMS on or

about March 28, 2020, and WILLIAMS engaging in activities protected by the FLSA.

        47. Defendants’ actions insofar as retaliating against and terminating the Plaintiff as set

forth herein were not for legitimate, non-retaliatory reasons.

       WHEREFORE, Plaintiff, WILLIAMS, respectfully requests that judgment be entered in her

favor against the Defendants:

       a.      Declaring that Defendants retaliated against Plaintiff, WILLIAMS, asserting and

               engaging in activities protected by the FLSA;

       b.      Declaring that Defendants violated 29 U.S.C. § 215;

       c.      Awarding Plaintiff, WILLIAMS, back pay and front pay (through age 65),

               respectively, in the amount calculated;

       d.      Awarding Plaintiff liquidated damages in the amount calculated;

       e.      Awarding Plaintiff post-judgment interest;




                                                  8
      Case 8:20-cv-01215 Document 1 Filed 05/27/20 Page 9 of 9 PageID 9



      f.      Awarding Plaintiff compensatory damages for emotional pain, suffering and

              humiliation;

      g.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

              litigation pursuant to the FLSA;

      h.      Ordering reinstatement, and injunctive relief preventing Defendants from

              discriminating in the manner described above; and,

      i.      Ordering any other and further relief this Court deems to be just and proper.



                                         JURY DEMAND

      Plaintiff’s demand trial by jury on all issues so triable as of right by jury.

Dated: May 26, 2020.

                                                       Respectfully submitted,

                                                       BOBER & BOBER, P.A.
                                                       Attorneys for Plaintiff
                                                       2699 Stirling Road, Suite A-304
                                                       Hollywood, Florida 33312
                                                       Telephone: (954) 922-2298
                                                       Facsimile: (954) 922-5455
                                                       peter@boberlaw.com
                                                       samara@boberlaw.com

                                                       By: s/. Peter Bober, Esq.
                                                               PETER J. BOBER
                                                               FBN: 0122955
                                                               SAMARA ROBBINS BOBER
                                                               FBN: 0156248




                                                  9
